 

EXHIBIT 10.1
 
FORM OF RESTRICTED
 
STOCK AWARD AGREEMENT
 
This Restricted Stock Award ("Award") is made this ____ day of _________, 201_
("Date of Grant"), by Heritage-Crystal Clean, Inc. (the "Company")
to______________ (the "Grantee").
 
1. AWARD OF RESTRICTED STOCK. The Company hereby grants to Grantee a total of
_______________ (_______) shares of Company Common Stock, par value $.01 per
share (the "Restricted Stock") subject to the terms and conditions set forth
below and made under the Heritage - Crystal Clean, Inc. Omnibus Incentive Plan
of 2008 (the "Plan") which is incorporated into this Agreement by reference. Any
capitalized terms used herein that are otherwise undefined shall have the same
meaning provided in the Plan.
 
2. RESTRICTIONS. The Restricted Stock is being awarded to Grantee subject to the
transfer and forfeiture conditions set forth below (the "Restrictions") which
shall lapse, if at all, as described in Sections 3 and 4 below. For purposes of
this Award, the term Restricted Stock includes any additional shares of Common
Stock granted to the Grantee with respect to the Restricted Stock, while it is
subject to the Restrictions.
 
a.Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Restricted Stock while it is subject to
Restrictions. The Restricted Stock shall be forfeited if Grantee violates or
attempts to violate these transfer restrictions.
 
b.Any Restricted Stock remaining subject to the Restrictions shall be
automatically forfeited upon the Grantee's termination of employment with the
Company or its subsidiary, Heritage - Crystal Clean, LLC (collectively, the
“HCCI Companies”) for any reason other than death, permanent disability or
retirement. The HCCI Companies will not be obligated to pay Grantee any
consideration whatsoever for forfeited Restricted Stock.
 
3. LAPSE OF RESTRICTIONS. The Restrictions shall lapse as follows:
 
a.1/3 of the total number of shares of Restricted Stock shall no longer be
subject to the Restrictions on or after January 1, 201_.
 
b.2/3 of the total number of shares of Restricted Stock shall no longer be
subject to the Restrictions on or after January 1, 201_.
 
c.The total number of shares of Restricted Stock shall no longer be subject to
the Restrictions on or after January 1, 201_.
 
Upon death or permanent disability all unvested restricted stock will
immediately vest. Upon retirement an employee will continue to participate in
the Plan with respect to vesting of restricted stock as though the employee
continued as an active employee at the HCCI Companies.
  
4. CHANGE IN CONTROL. Any remaining Restrictions shall also lapse at the
effective time of a "Change in Control" of the Company as defined in the Plan.
 
5. ADJUSTMENTS. If the number of outstanding shares of Common Stock of the
Company is changed as a result of stock dividend, stock split or the like
without additional consideration to the Company, the number of shares of
Restricted Stock subject to this Award shall be adjusted to correspond to the
change in outstanding shares.
 
6. VOTING AND DIVIDENDS. Subject to the Restrictions contained in Section 2
hereof, Grantee shall have all rights of a stockholder of the Company with
respect to the Restricted Stock, including the right to vote the shares of
Restricted Stock and the right to receive any cash or stock dividends. Stock
dividends issued with respect to the Restricted Stock shall be treated as
additional shares of Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the shares with respect to which
such dividends are issued. If a dividend is paid in other property, the Grantee
will be credited with the amount of property which would have been received had
the Grantee owned a number of shares of Common Stock equal to the number of
Restricted Stock credited to his or her account. The property so credited will
be subject to the same Restrictions and other terms and conditions applicable to
the Restricted Stock and will be paid out in kind at the time the Restrictions
lapse.

 

--------------------------------------------------------------------------------

 

 
7. DELIVERY OF CERTIFICATES OR EQUIVALENT. The Restricted Stock shall be
registered in Grantee's name, but held by the Company along with a stock power
signed in blank by the Grantee. Upon the lapse of Restrictions applicable to the
Restricted Stock, the Company shall deliver to the Grantee a certificate
representing a number of shares of Common Stock equal to the number of shares of
Restricted Stock then subject to this Award, plus, a cash payment equal to the
value of any fractional shares.
 
8. WITHHOLDING TAXES. The Company is entitled to withhold an amount equal to
minimum statutory withholdings taxes required for the respective tax
jurisdiction attributable to any share of Common Stock or property deliverable
in connection with the Restricted Stock, or to otherwise require a direct
payment of cash or other readily available funds from the Grantee The Company
may permit the Grantee to satisfy any withholding obligation in whole or in part
by retaining shares of the Restricted Stock having a fair market value on the
date the Restrictions lapse equal to the minimum amount required to be withheld.
Fair market value for this purpose shall be the closing price for a share of the
Company's Common Stock on the last trading day before the date the Restrictions
lapse. The official source for the closing price is the closing price per the
NASDAQ.com website.
 
9. NOTICES. Any written notice under this Award shall be deemed given on the
date that is two business days after it is sent by registered or certified mail,
postage prepaid, addressed either to the Grantee at his or her address set forth
below or to the Company to Attention: Chief Accounting Officer. The Grantee and
the Company may change the address to which notices are to be delivered by
giving the other party notice in the manner set forth herein.
 
10. Public Offer Waiver. By voluntarily accepting this Award, Grantee
acknowledges and understands that his or her rights under the Plan are offered
strictly as an employee of the HCCI Companies and that this Award is not an
offer of securities made to the general public.
11. Transferability of Shares. Grantee may not offer, sell or otherwise dispose
of any Restricted Stock in a way which would: (i) require the Company to file
any registration statement with the Securities and Exchange Commission (or any
similar filing under state law or the laws of any other country) or to amend or
supplement any such filing or (ii) violate or cause the Company to violate the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, any other state or
federal law, or the laws of any other country. The Company reserves the right to
place restrictions on the Restricted Stock received by Grantee pursuant to this
Award.
12. Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to all applicable provisions of the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan.
13. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan or this Agreement will be determined and resolved by the
Compensation Committee of the Company's Board of Directors (the “Committee”) or
its authorized delegate. Such determination or resolution by the Committee or
its authorized delegate will be final, binding and conclusive for all purposes.
14. No Rights to Continued Employment. By voluntarily acknowledging and
accepting this Award, Grantee acknowledges and understands that this Award shall
not form part of any contract of employment between Grantee and any of the HCCI
Companies. Nothing in this Agreement or the Plan confers on Grantee any right to
continue in the employ of the HCCI Companies or in any way affects the HCCI
Companies' right to terminate the Grantee's employment without prior notice at
any time or for any reason. Grantee further acknowledges that this Award is for
future services to the HCCI Companies and is not under any circumstances to be
considered compensation for past services.
15. Consent to Transfer Personal Data. By accepting this Award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
The HCCI Companies hold certain personal information about Grantee, that may
include Grantee name, home address and telephone number, fax number, email
address, family size, marital status, sex, beneficiary information, emergency
contacts, passport/visa information, age, language skills, drivers license
information, date of birth, birth certificate, social security number or other
employee identification number, nationality, C.V. (or resume), wage history,
employment references, job title, employment or severance contract, current wage
and benefit information, personal bank account number, tax related information,
plan or benefit enrollment forms and elections, option or benefit statements,
any shares of stock or directorships in the Company, details of all options or
any other entitlements to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding in the Grantee's favor, for the purpose of managing and
administering the Plan (“Data”). The HCCI Companies will transfer Data amongst
themselves as necessary for the purpose of

 

--------------------------------------------------------------------------------

 

implementation, administration and management of Grantee's participation in the
Plan, and the HCCI Companies may further transfer Data to any third parties
assisting the HCCI Companies in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. Grantee authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee's participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
Grantee's behalf to a broker or other third party with whom Grantee may elect to
deposit any shares of stock acquired pursuant to the Plan. Grantee may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company.
16. Miscellaneous.
a.Modification. The grant of this Award is documented by the records of the
Committee or its delegate which shall be the final determinant of the number of
shares granted and the conditions of this Agreement. The Committee may amend or
modify this Award in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Award, provided that no
such amendment or modification shall impair Grantee's rights under this
Agreement without Grantee's consent. Except as in accordance with the two
immediately preceding sentences and Paragraph 17, this Agreement may be amended,
modified or supplemented only by an instrument in writing signed by both parties
hereto.
 
b.Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware as to matters within the scope
thereof. All other matters shall be governed by and construed in accordance with
the internal laws of Illinois without regard to any state's conflict of law
principles. Any legal action related to this Plan shall be brought only in a
federal or state court located in Illinois.
 
c.Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.
 
d.Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.
 
e.Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
f.Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, Grantee agrees that no benefits accruing under the Plan
will be reflected in any severance or indemnity payments that the HCCI Companies
may make or be required to make to Grantee in the future, regardless of the
jurisdiction in which Grantee may be located.
 
17. Amendment. By accepting this Award, Grantee agrees that the granting of the
Award is at the discretion of the Committee and that this Award is no guarantee
that future Awards will be granted under the Plan. Notwithstanding anything in
this Agreement or the Plan, or to the contrary, this Award may be amended by the
Company without the consent of the Grantee, including but not limited to
modifications to any of the rights granted to the Grantee under this Agreement,
at such time and in such manner as the Company may consider necessary or
desirable to reflect changes in law. The Grantee understands that the Company
may amend, resubmit, alter, change, suspend, cancel, or discontinue the Plan at
any time without limitation.
 
18. Plan Documents. The Plan is available by contacting the Chief Accounting
Officer, Ellie Chaves, at (847)836-5670.
GRANTEE
 
HERITAGE-CRYSTAL CLEAN, INC.
 
By:
 
 
By:
 
 
Print Name:
 
 
Title:
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 


 